DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa USP 8,226,079.  
	Ozawa discloses, regarding claims 1,8, an image forming apparatus comprising:
a printing apparatus to print an image on a sheet-type medium; and
a finisher (7) to receive the sheet-type medium from the printing apparatus and perform a post-process on the sheet-type medium,
wherein the finisher includes,
a housing (fig.1,2) including an online supply slot (see unlabeled supply slot adjacent rollers 10 in fig.2) and to accommodate, 
a post-processor including,
a binding path (see unlabeled path from rollers 13 to tray 21 in fig.2),
a binding unit (20) to perform any one or combination of processes of a saddle stitching process or a folding process on the print medium on the binding path, and
a manual supply slot (70) to manually be supplied with the sheet-type medium towards the binding path; and
an online supplier to receive the sheet-type medium through the online supply slot from the printing apparatus (5) and supply the print medium to the binding path (via flapper 16) (see at least fig.2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa USP 8,226,079 in view of Taki et al. USP 7,823,868.
Ozawa discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the remaining limitations of the claims.
Taki teaches the binding unit (fig.25) comprising:
a saddle stitcher (73) to saddle-stitch the sheet-type medium on the binding path;
a folder (76,77) to fold the sheet-type medium on the binding path one or more times; and
a position aligner (74) to support a front end of the sheet-type medium on the binding path and align the sheet-type medium at a saddle stitching position and a folding position.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the binding unit with a saddle stitcher to saddle-stitch the sheet-type medium on the binding path; a folder to fold the sheet-type medium on the binding path one or more times; and a position aligner to support a front end of the sheet-type medium on the binding path and align the sheet-type medium at a saddle stitching position and a folding position, as taught by Taki, in the device of Ozawa, for the purpose of providing further processing of the sheets so as to make the device more versatile.

7.	Claims 1,7,8,15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama et al. JP 2011-006243 A in view of Mutsuno USP 9,908,726.
	Shibayama discloses, regarding claims 1,8, an image forming apparatus comprising:
a printing apparatus (1) to print an image on a sheet-type medium; and
a finisher (2) to receive the sheet-type medium from the printing apparatus and perform a post-process on the sheet-type medium,
wherein the finisher includes,
a housing (22) including an online supply slot (25) and to accommodate, 
a post-processor including,
a binding path (see at least fig.4,5),
a binding unit (30,67) to perform any one or combination of processes of a saddle stitching process or a folding process on the print medium on the binding path (see at least ¶0022,0023), and
an online supplier to receive the sheet-type medium through the online supply slot from the printing apparatus and supply the print medium to the binding path (see at least ¶0024, fig.1-4).
Shibayama, however, does not expressly disclose a manual supply slot to manually be supplied with the sheet-type medium towards the binding path.
	Mutsuno teaches the use of a manual supply slot to manually be supplied with the sheet-type medium towards the binding path (see at least C33/L23-39, fig.13).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a manual supply slot to manually be supplied with the sheet-type medium towards the binding path, as taught by Mutsuno, in the device of Shibayama, for the purpose of supplying sheets to be selectively inserted into a set of print sheets for sheets to be added that do not require the use of the printer (C33/L23-39).
	Regarding claims 7,15, Shibayama further discloses wherein the binding unit (fig.5) comprises:
a saddle stitcher (67) to saddle-stitch the sheet-type medium on the binding path;
a folder (78,79) to fold the sheet-type medium on the binding path one or more times; and
a position aligner (74) to support a front end of the sheet-type medium on the binding path and align the sheet-type medium at a saddle stitching position and a folding position.

Allowable Subject Matter
8.	Claims 2-6,9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Akagawa (USP 9,346,636) discloses a post-processor (40) that is movable between a retracted position (fig.2) and an exposed position (fig.1) such that a slot (31) is revealed so as to perform maintenance on another post-processor (30) (C7/L5-16).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/21/2022